      Case: 1:17-cv-05957 Document #: 96 Filed: 08/01/19 Page 1 of 4 PageID #:374




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 FLAVA WORKS, INC.                              )
                                                )
                      Plaintiff,                )
                                                )
 v.                                             ) Case No..:17-cv-5957
                                                )
 MARC JURIS,                                    ) Judge Joan B. Gottschall
                                                )
                      Defendant                 )
                                                )
 MARC JURIS,                                    )
                                                )
                      Counter-Plaintiff,        )
                                                )
 v.                                             )
                                                )
 FLAVA WORKS, INC.                              )
                                                )
                      Counter-Defendant         )


             DEFENDANT’S SUPPLEMENT BRIEF IN SUPPORT OF
             LIMITED PORTION OF PLAINTIFF’S MOTION TO SEAL

        Defendant, by and through his counsel, Hart McLaughlin & Eldridge, LLC,

files this Supplemental Brief in support of Limited Portion of Plaintiff’s Motion to

Seal, and states as follows:

        1.    The Plaintiff/Counter-Defendant Flava Works, Inc. (“Flava”) and

Defendant/Counter-Plaintiff (hereinafter, “Defendant”) agreed to a resolution of the

entirety of this dispute in February 2019. (See, e.g. Dkt. 63).

        2.    Unfortunately, due to no fault of Defendant, a separate dispute has

arisen between Flava and Flava’s prior counsel – Shambee Law Office, Ltd. (“SLOL”)




                                           1
    Case: 1:17-cv-05957 Document #: 96 Filed: 08/01/19 Page 2 of 4 PageID #:374




– regarding Flava’s and SLOL’s internal arrangement and allocation. (See, e.g., Dkts.

64, 70, 86, 90).

       3.     Importantly, the terms of the settlement agreement between Flava and

Defendant are entirely irrelevant to the dispute between Flava and SLOL before this

Court. The settlement agreement is not the subject of the briefing before the Court.

Rather, Flava’s Motion to Quash and/or Adjudicate Attorney’s Lien seeks to declare

the lien invalid and unenforceable because “Ms. Shambee failed to serve notice during

the existence of the attorney-client relationship”; there is no discussion whatsoever

about the components of the underlying settlement. (See generally Dkt. 70).

Moreover, SLOL’s response brief makes no reference to the terms. (Dkt. 86-1). Rather,

SLOL’s argument focuses on the retainer agreement between Flava and SLOL; there

is no dispute between Flava and SLOL that a settlement occurred between Flava and

Defendant. (Id.)

       4.     Despite the above, Defendant remains a bystander to this ongoing and

prolonged litigation. For Defendant, the economic value of the settlement agreement

between Flava and Defendant hinged on maintaining its confidentiality. Disclosing

the contents of the agreement – specifically the dollar figure, if any, exchanged –

would render the agreement no longer worth its value to Defendant especially given

the intimate and private nature of the above-captioned dispute.1




1Defendant originally filed an action in California as “John Doe.” Unfortunately,
Flava filed the above-captioned action in the Northern District of Illinois and
personally named Defendant, which led to news articles detailing the same. (See, e.g.
Dkt. 16 Section C; Dkt. 29 Section B pp. 29-30).


                                         2
    Case: 1:17-cv-05957 Document #: 96 Filed: 08/01/19 Page 3 of 4 PageID #:374




      5.     To be clear, Defendant has no opinion or position on nearly all the items

that SLOL seeks to file under seal as they entirely pertain to Flava and its

relationship with SLOL. In its most recent Order, this Court stated it “does not see

anything in the proposed redactions obviously pertaining to the terms of the

settlement agreement.” (Dkt. 95). Defendant agrees that almost all of the filing does

not reference the terms of the settlement agreement but rather, rightfully, focuses

on the “separate retainer agreement between a lawyer (intervener) [SLOL] and client

(the plaintiff) [Flava].” (Id.) However, there are two lines embedded within the

exhibits to SLOL’s Motion that disclose confidential terms of the settlement

agreement. These two lines are: (i) the sentence contained in the e-mail between

Flava and SLOL on February 5, 2019 at 12:30 p.m. (Dkt.86-3 p. 1 of 2); and (2) the

uninvoiced billing entry of SLOL from February 5, 2019 relating to the content of the

phone conversation between SLOL and Defense counsel (Dkt. 86-6 p. 6 of 6).2 The

inclusion of those two items is unnecessary and would publicize the dollar amount of

a resolution that parties agreed to keep confidential; an agreement that is not

disputed and the terms of which are irrelevant to the lien dispute between Flava and

SLOL.

      6.     As noted in Grove Fresh Distributors, Inc. v. John Labatt Ltd., 888 F.

Supp. 1427, 1441 (N.D. Ill. 1995):

             And while there is ‘simply no legitimate public interest’ to be
             served by disclosing settlement agreements, the parties to the
             agreement are likely to have a ‘compelling interest in keeping the


2 If this description is unclear or if the Court prefers, Defendant can submit a
proposed redacted version solely redacting these two specific lines.


                                          3
    Case: 1:17-cv-05957 Document #: 96 Filed: 08/01/19 Page 4 of 4 PageID #:374




             settlement      amount     confidential.’   Arthur    R.    Miller,
             Confidentiality, Protective Orders, and Public Access to the
             Courts, 105 Harv.L.Rev.427, 486-87 (1991). In fact, confidential
             settlement agreements are likely in the long to best serve the
             interests of the public and the parties alike: ‘Whatever the value
             of disclosure, it should not obscure the strong public interest in,
             and policy objectives furthered by, promoting settlement.’ Id. at
             486. Thus, ‘absent special circumstances, a court should honor
             confidentialities that are bargained-for elements of settlement
             agreements.’ Id.
      7.     In sum, Defendant requests two potential avenues to avoid prejudicing

Defendant and devaluing the settlement agreement: (i) file those two aforementioned

lines under seal; and/or (ii) SLOL withdraw or the Court strike those portions of the

exhibits. At the time of this filing, Defense counsel had requested SLOL to agree to

withdraw those exhibits as an alternative but has not yet received a response.

      WHEREFORE, Defendant hereby requests that the Court enter an order

allowing Doc.86-3, p. 1 of 2 and Doc.86-6 p. 6 of 6 to be filed under seal or in the

alternative, an order striking the filing of Doc.86-3 p.1 of 2 and 86-6 p. 6 of 6.


                                  Respectfully Submitted,


                                  By:    /s/ John (Jack) Prior
                                         One of the Attorneys for Marc Juris


John (Jack) Backes Prior
Hart McLaughlin & Eldridge, LLC
22 W. Washington St, Suite 1600
Chicago, Illinois 60602
jprior@hmelegal.com




                                            4
